                     Case 20-10343-LSS                   Doc 2652          Filed 04/21/21           Page 1 of 1




                                        UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

      In Re:                                            Chapter

                                                                  Case No.    20     10343         (SS)

      Debtor:     BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC, et al.

                               MOTION AND ORDER FOR ADMISSION PRO HAC VICE
      Pursuant to Local Rule 90 10-1 and the attached certification, counsel moves the admission pro hac vice
      of Annette P. Rolain
      to represent      Hartford Accident and Indemnity Company. First State Insurance Company, and Twin City Fire Insurance Company

      in this action.
                                                                  Is! Gregory J. Flasser
                                                                  Gregory J. Flasser (DE Bar No. 6154)
                                                                  BAYARD, PA.
                                                                  600 N. King Street, Suite 400
                                                                  Wilmington, Delaware 19801
                                                                  (302) 429-4235
                                                                  gflasserbayardlaw.com



                    CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
          Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted, practicing
and in good standing as a member of the Bars of the District of Columbia and the Commonwealth of Virginia and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing Order
for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid to the Clerk of
Court for District Court.
                                                                  /s! Annette P. Rolain
                                                                  Annette P. Rolain, Esq.
                                                                  Shipman and Goodwin LLP
                                                                  1875 K Street NW, Suite 600
                                                                  Washington, DC 20006-1251
                                                                  (202) 469-7767
                                                                  arolain@goodwin.com



                                                  ORDER GRANTING MOTION
                IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




           Dated: April 21st, 2021                                        LAURIE SELBER SILVERSTEIN
           Wilmington, Delaware                                           UNITED STATES BANKRUPTCY JUDGE



                                                                                                                                Local form 105
